Citation Nr: 1633060	
Decision Date: 08/19/16    Archive Date: 08/26/16

DOCKET NO.  11-33 058	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUES

1.  Entitlement to an initial compensable disability rating for shin splints, left tibia, with degenerative changes of the left knee prior to April 10, 2013 and in excess of 10 percent thereafter.

2.  Entitlement to an initial compensable disability rating for shin splints, right tibia, with status post meniscectomy, right knee prior to April 10, 2013 and in excess of 10 percent thereafter. 

3. Entitlement to service connection for renal cell carcinoma, to include as a result of exposure to ionizing radiation.  

4.  Entitlement to service connection for a heart disability.  


REPRESENTATION

Appellant represented by:	Michael J. Kelley, Attorney

WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Catherine Cykowski, Counsel


INTRODUCTION

The Veteran had active duty service from February 1975 to August 1979.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Providence, Rhode Island.

In May 2013, the Veteran testified at a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.  Following the Board hearing, the record was held open for 60 days to allow the Veteran to submit additional evidence.  

The claim was previously remanded for additional development in May 2014.  The Board finds that there has been substantial compliance with the May 2014 remand directives.  Stegall v. West, 11 Vet. App. 268 (1998).

The issue of entitlement to service connection for a heart disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).




FINDINGS OF FACT

1.  Throughout the entire initial rating period, shin splints of the left tibia were productive of slight disability of the knee, flexion to 125 degrees or greater, full extension of the knee and without recurrent subluxation or instability.  

2.  Throughout the entire initial rating period, shin splints of the right tibia were productive of slight disability of the knee, by flexion to 125 degrees or greater, full extension of the knee, without recurrent subluxation or instability.

3.  Renal cell carcinoma is at least as likely as not related to chemical exposures in service.  


CONCLUSIONS OF LAW

1.  Prior to April 10, 2013, the criteria for a 10 percent rating for shin splints, left tibia, with degenerative changes of the left knee have been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.1, 4.3, 4.7, 4.71a, 
Diagnostic Codes 5256-5263 (2015).

2.  From April 10, 2013, the criteria for a rating in excess of 10 percent for shin splints, left tibia, with degenerative changes of the left knee have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.1, 4.3, 4.7, 4.71a, Diagnostic Codes 5256-5263 (2015).

3.  Prior to April 10, 2013, the criteria for a 10 percent rating for shin splints, right tibia, with status post meniscectomy, have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.1, 4.3, 4.7, 4.71a, 
Diagnostic Codes 5256-5263 (2015).

4.  From April 10, 2013, the criteria for a rating in excess of 10 percent for shin splints, right tibia, with status post meniscectomy, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.1, 4.3, 4.7, 4.71a, Diagnostic Codes 5256-5263 (2015).

5.  Resolving reasonable doubt in favor of the Veteran, service connection for renal cell carcinoma is warranted.   38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.309, 3.311 (2015).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328   (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Dingess v. Nicholson, 19 Vet. App. 473 (2006); Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  Here, the VCAA duty to notify was satisfied by way of a March 2010 letter to the Veteran.  

VA also has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service medical records and pertinent treatment records and providing an examination when necessary. 
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The record indicates that the RO obtained all information relevant to the Veteran's claims.  The service treatment records have been obtained, as well as post-service VA treatment records identified by the Veteran.  The Veteran was afforded VA examinations of his shin splints and knees in October 2012 and July 2014.  When VA undertakes to provide a VA examination or obtain a VA examination or opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Veteran has been afforded adequate examinations.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issues on appeal has been met.  38 C.F.R. § 3.159(c)(4).

As noted above, the Veteran was afforded a Board hearing in May 2013.  The Veterans Law Judge and the Veteran's representative outlined the issues on appeal, and the Veteran and representative engaged in a colloquy as to substantiation of the claims, including identifying relevant types of evidence.  Overall, the hearing was legally sufficient and the duty to assist has been met.  38 U.S.C.A. § 5103A (West 2014); Bryant v. Shinseki, 23 Vet. App. 488 (2010).

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained the relevant records, and has provided adequate examinations to the Veteran.  Neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist the Veteran in the development of the claims being decided.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

In light of the favorable action taken in the decision below with respect to the claim for service connection for renal cell carcinoma, a discussion of whether VA has met its duties of notification and assistance is not required, and deciding the appeal at this time is not prejudicial to the Veteran.

Disability Ratings

Disability evaluations (ratings) are determined by the application of a schedule of ratings which is based, as far as can practically be determined, on the average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

The degrees of disability specified are considered adequate to compensate for a loss of working time proportionate to the severity of the disability.  38 C.F.R. § 4.1. Each service-connected disability is rated on the basis of specific criteria identified by Diagnostic Codes.  38 C.F.R. § 4.27 (2015).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that rating. Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  It is the policy of the VA to administer the law under a broad interpretation, consistent with the facts in each case, with all reasonable doubt to be resolved in favor of the claimant. 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in the claimant's favor. 
38 C.F.R. § 4.3. 

In order to evaluate the level of disability and any changes in severity, it is necessary to consider the complete medical history of the Veteran's disability. Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Where an award of service connection for a disability has been granted and the assignment of an initial evaluation for the disability is disputed, separate or "staged" evaluations may be assigned for separate periods of time based on the facts found.  Fenderson v. West, 12 Vet. App. 119, 125-126 (1999); see also Hart v. Mansfield, 21 Vet. App. 505   (2008).  In other cases, the present level of disability is of primary concern. Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

In both claims for an increased rating on an original claim and an increased rating for an established disability, only the specific criteria of the Diagnostic Code are to be considered.  Massey v. Brown, 7 Vet. App. 204, 208 (1994). 

It should also be noted that, when evaluating disabilities of the musculoskeletal system, 38 C.F.R. § 4.40 allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. 
§ 4.45 provides that consideration also be given to decreased movement, weakened movement, excess fatigability, incoordination, and pain on movement, swelling, and deformity or atrophy of disuse.

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance. 
38 C.F.R. § 4.40; DeLuca, 8 Vet. App. at 205.  It is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology or evidenced by visible behavior of the claimant undertaking the motion.  Id.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  Id.  The factors involved in evaluating, and rating disabilities of the joints include weakness; fatigability; incoordination; restricted or excess movement of the joint, or pain on movement.  38 C.F.R. § 4.45.

The intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  Painful motion is considered limited motion at the point that pain actually sets in.  See VAOPGCPREC 9-98.

Initial Ratings for Left and Right Shin Splints

An October 2012 rating decision granted service connection for left and right shin splints.  Noncompensable ratings were assigned from December 2009, the date of the service connection claim.  A February 2016 rating decision evaluated the disabilities on appeal as shin splints, left knee, with degenerative changes and shin splints, right knee, with status post meniscectomy and granted separate 10 percent ratings from April 2013.  

There is no diagnostic code specifically applicable to shin splints, so these disabilities are rated by analogy under Diagnostic Code 5262, applicable to impairment of the tibia and fibula.  Diagnostic Code 5262 provides that a 10 percent rating is warranted for malunion of the tibia and fibula with slight knee or ankle disability.  A 20 percent rating is warranted for malunion of the tibia and fibula with moderate knee or ankle disability.  A 30 percent rating is warranted for malunion of the tibia and fibula with marked knee or ankle disability.  A 40 percent disability rating is warranted for nonunion of the tibia and fibula with loose motion, requiring a brace.  38 C.F.R. § 4.71a, Diagnostic Code 5262 (2015).   

Service treatment records reflect that the Veteran was seen in March 1975 with a complaint of left leg pain for one week.  An x-ray was negative for a fracture.  The Veteran was diagnosed with a bruise of the bone.  A subsequent March 1975 entry reflects that the Veteran was diagnosed with a left tibial stress fracture.  He returned to duty after 34 days.    

At a VA examination in October 2012, the Veteran reported treatment for shin splints 40 years earlier.  He reported that he was treated at the VA in 1980 for pain in his shins.  He reported that his current symptoms included pain when he walked a long distance or climbed a ladder.  The examiner noted that the claims file showed treatment in 1975.  The Veteran had not had an x-ray since 1980.  On physical examination, the Veteran had flexion of both knees to 140 degrees.  He had extension of both legs to 0 degrees.  There was no additional limitation of motion with repetitive use testing.  The examiner indicated that the Veteran did not have any functional loss or functional impairment of the knees or lower legs.  X-rays of the tibias and fibulas were normal.  The examiner diagnosed left and right shin splints.  

A VA primary care outpatient records dated in April 2013 reflects that the Veteran reported a complaint of the bilateral knees and bilateral ankles giving way intermittently for the past six months.  He reported that he may fall when this happens.  A physician assessed knee and ankle pain, with occasional giving way.  

The Veteran had a VA examination in July 2014.  The Veteran reported flare-ups impacting the function of his lower legs.  Upon physical examination, the Veteran had flexion of the right knee to 120 degrees, with pain at 120 degrees.  He had left knee flexion to 125 degrees, with pain at 125 degrees.  He had extension of both knees to 0 degrees.  On repetitive use, he had flexion of the right knee to 120 degrees and flexion of the left knee to 125 degrees.  The examiner noted additional functional loss after repetitive use testing.  The examiner noted functional impairment of the lower legs, including less movement than normal, weakened movement, incoordination, pain on movement and disturbance of locomotion.  

Tests of anterior instability, posterior instability and medial-lateral instability were normal for both knees.  There was no evidence of recurrent patellar subluxation or dislocation.  The examiner noted a history of meniscal surgery of the right knee.  The examiner noted a history of meniscectomy in 1990, with residuals of pain and decreased motion.  Current right knee symptoms included a meniscal tear, frequent episodes of joint locking and frequent episodes of joint pain.  There was no history of knee replacement.  Other physical findings included pain and crepitus of both knees.  Additional findings included shin splints.  X-rays showed slight spurring along the anterior aspect of the patella of the right knee and minimal degenerative changes of the left knee.  

The above evidence reflects that bilateral shin splints and knee disabilities are manifested by burning and pain of the bilateral shins, pain in both knees and reportedly occasional giving way of the knees and ankles.  During the rating period, the Veteran's right knee disability has been manifested by flexion of 120 degrees or greater, full extension and a meniscal tear with episodes of joint locking and joint pain.  The Veteran's left knee disability was manifested by flexion to 125 degrees or greater and full extension of the knee.  The Veteran does not have instability or recurrent subluxation of either knee.  In this regard, although there is reported occasional giving way of the knees, objective findings on stability testing of the knees shown normal findings.

The Board finds that separate 10 percent rating are warranted for shin splints, left knee, with degenerative changes and shin splints, right knee, with status post meniscectomy throughout the initial rating period from December 2009.  The Board finds that disability ratings in excess of 10 percent are not warranted for left and right shin splints at any point during the appeal period.  The criteria for a rating in excess of 10 percent under Diagnostic Codes 5260 and 5261 are not met, as the Veteran has not had flexion of either knee limited to 30 degrees or extension limited to 15 degrees.  Even when taking into account his complaints of pain and lack of endurance, there are no findings of flexion limited to 30 degrees or extension limited to 15 degrees, which would warrant a higher rating.  There are no findings of instability or recurrent subluxation of either knee.  Accordingly, higher ratings are not assignable for either leg under Diagnostic Code 5257.  

The July 2014 VA examination noted a torn meniscus of the right knee with joint locking and joint pain.  Though the Veteran reported frequent episodes of pain and locking, there has been no finding of any effusion of the right knee.  Therefore, a higher rating under DC 5258 is not warranted.

For these reasons, the Board finds that separate 10 percent ratings are warranted for shin splints, left knee, with degenerative changes and shin splints, right knee, with status post meniscectomy throughout the entire initial rating period from December 8, 2009.  The Board finds that ratings in excess of 10 percent are not warranted during the appeal period as moderate impairment of the knees and ankles is not shown.  While the Veteran has reported locking and giving way of the knees, there is normal stability in the knees and no subluxation.  X-rays have shown slight right patella spurring and only minimal degenerative changes in the left knee.  Painful and slightly limited flexion is contemplated by the current 10 percent ratings.  In reaching these determinations, the Board has considered the benefit of the doubt.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 4.3, 4.7.     

Extraschedular considerations

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321  (2015).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate. Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step-a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id.  

In this case, the Board finds that the schedular rating criteria adequate to rate the Veteran's tibia and knee disabilities.  The schedular rating criteria pertaining to the disabilities assess the overall severity of impairment and symptomatology.  

Finally, the Board notes that under Johnson  v. McDonald, 762 F.3d 1362, 1365   (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.

Because the schedular rating criteria are adequate to rate the Veteran's disabilities, there is no exceptional or unusual disability picture to render impractical the application of the regular schedular standards.  For these reasons, the Board finds that the criteria for referral for an extraschedular rating have not been met.  38 C.F.R. 
§ 3.321(b)(1).

Service Connection for Renal Cell Carcinoma 

Service connection will be granted if it is shown that the veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506   (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).

Where a veteran served 90 days or more of active service, and certain chronic diseases, such as a malignant tumor, became manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in or aggravated by service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within a presumptive period, it must be shown, by acceptable medical or lay evidence, that there were characteristic manifestations of the disease to the required degree during that time.  Id.  

Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service.  For the showing of "chronic" disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease, at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally a showing of "continuity of symptoms" after service is required for service connection.  38 C.F.R. § 3.303(b). 

Malignant tumors are a "chronic disease" listed under 38 C.F.R. § 3.309(a); therefore, the theory of continuity of symptomatology under 38 C.F.R. § 3.303(b) applies to the claim for service connection for renal cell carcinoma.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Service connection for conditions claimed to be due to exposure to ionizing radiation in service can be established in any of three different ways.  See Davis v. Brown, 10 Vet. App. 209, 211 (1997); Rucker v. Brown, 10 Vet. App. 67, 71   (1997).  First, there are diseases that are presumptively service connected in radiation-exposed Veterans under 38 U.S.C.A. § 1112(c) and 38 C.F.R. § 3.309(d). Second, service connection can be established under 38 C.F.R. § 3.303(d)  with the assistance of the procedural advantages prescribed in 38 C.F.R. § 3.311, if the condition at issue is a radiogenic disease.  Third, direct service connection can be established under 38 C.F.R. § 3.303(d) by showing that the disease was incurred during or aggravated by service without regard to the statutory presumptions.  See Combee v. Brown, 34 F.3d 1039, 1043-44 (Fed. Cir. 1994).  Under Combee, VA must determine whether the disability is otherwise the result of active service.  In other words, the fact that the requirements of a presumptive regulation are not met does not in and of itself preclude a claimant from establishing service connection by way of proof of actual direct causation.

Thus, if a claimant does not qualify as a "radiation-exposed Veteran" under 38 C.F.R. § 3.309(d)(3) and/or does not suffer from one of the presumptive conditions listed in 38 C.F.R. § 3.309(d)(2), the Veteran may still benefit from the special development procedures provided in 38 C.F.R. § 3.311 if the Veteran suffers from a radiogenic disease and claims exposure to ionizing radiation in service.  Under 38 C.F.R. § 3.311, "radiogenic disease" means a disease that may be induced by ionizing radiation and includes kidney cancer. 

Here, the Veteran does not qualify as a "radiation-exposed veteran" as defined in 38 C.F.R. § 3.309(d)(3), as he is not shown to have participated one of the listed radiation risk activities.  Where, as here, the Veteran is not a "radiation-exposed veteran," as defined in 38 C.F.R. § 3.309(d)(3), 38 C.F.R. § 3.311 is for consideration.

Under the special development procedures in section 3.311(a), dose data will be requested from the Department of Defense in claims based upon participation in atmospheric nuclear testing, and claims based upon participation in the American occupation of Hiroshima or Nagasaki, Japan, prior to July 1, 1946.  38 C.F.R. § 3.311(a)(2).  In all other claims, 38 C.F.R. § 3.311(a)  requires that a request be made for any available records concerning the Veteran's exposure to radiation.  These records normally include but may not be limited to the Veteran's Record of Occupational Exposure to Ionizing Radiation (DD Form 1141), if maintained, service medical records, and other records which may contain information pertaining to the Veteran's radiation dose in service.  All such records will be forwarded to the Under Secretary for Health, who will be responsible for preparation of a dose estimate, to the extent feasible, based on available methodologies.  38 C.F.R. § 3.311(a)(2)(iii).

The Veteran had active duty service from February 1975 to August 1979.  The Veteran was an aircraft mechanic.  His testimony that he was exposed to aircraft fuel and jet exhaust fumes is competent and credible, in light of his service occupation.  

There is no evidence that renal cell carcinoma manifested during service or within one year of separation from service.  Records reflect that the Veteran was diagnosed with transitional cell carcinoma in 2009.  

The Veteran's service treatment records indicate that he was exposed to ionizing radiation during service.  The Veteran reported radiation exposure while x-raying aircraft.  He was an aircraft structure mechanic for 3 years, 8 months, and 15 days.  Kidney cancer is a radiogenic disease according to § 3.311 (b).  The record indicates that kidney cancer manifested more than 5 years after exposure.  Accordingly, pursuant to § 3.311(a)(1), the claim was referred to the Under Secretary for Health for preparation of a dose estimate.  

A June 2014 memorandum prepared by the Compensation and Pension Service noted that the Veteran was exposed to 0.00 rem during service.  The memorandum noted that a July 2010 position statement of the Health Physics Society concluded that, below 5-10 rem, the risks of health effects are either too small to be observed or nonexistent.  The reviewer concluded that, since the Veteran's radiation dose did not exceed 5 rem in one year or 10 rem in a lifetime, it is unlikely that the Veteran's papillary transitional cell carcinoma can be attributed to radiation exposure in service.  

A June 2014 opinion from the Director of the Compensation and Pension Service noted that, following a review of the evidence in its entirety, there is no reasonable probability that the Veteran's papillary transitional cell carcinoma resulted from his exposure to ionizing radiation in service.  

In July 2014, the Veteran was afforded a VA examination.  The examiner noted that the Veteran was diagnosed with renal cell carcinoma in 2009.  It was noted that the Veteran served in the Air Wing for four years and was exposed to ionizing radiation.  

The examiner opined that after a review of the Veteran's chart and medical literature, it was determined that, although radiation could be a risk factor, the examiner and medical chief could not determine without resorting to mere speculation that the Veteran's renal cell carcinoma was caused by his exposure to ionizing radiation.  

The examiner included a review by the chief of oncology regarding risks for renal cell carcinoma.  The oncologist noted that ionizing radiation exposure may increase risk, but there was no clear causality.  

In an October 2015 opinion, the VA examiner opined that a relationship between renal cell carcinoma and fuel exposure in service could not be resolved without resorting to speculation.  The examiner noted that the review by the VA oncologist clearly stated that renal cell carcinoma risks include occupational exposure to cadmium, asbestos and petroleum products.  The examiner noted that the Veteran's exposure to aircraft fumes, considered a petroleum by-product, would increase his risk of developing renal cell carcinoma.  The examiner indicated that the Veteran is also a smoker, and that has been a factor in the development of renal cell carcinoma.  The examiner opined that, since the Veteran was a very heavy smoker, it would require a resort to speculation to opine as to whether it was his exposure to chemicals or his heavy cigarette smoking, since both are known factors in the development of renal cell carcinoma.  

The VA examiner concluded that the Veteran's fuel exposure and history of tobacco use are both known risk factors for renal cell carcinoma.  As the VA examiner was unable to determine which of the Veteran's two known risk factors is the most likely cause of his renal cell carcinoma, the evidence is at least in equipoise.  Therefore, resolving all doubt in the Veteran's favor, the Board finds that service connection for renal cell carcinoma is warranted.  38 C.F.R. §§ 3.102, 3.303 (2015).





							(Continued on the next page)


ORDER

Prior to April 10, 2013, a 10 percent rating is granted for shin splints, left tibia, with degenerative changes of the left knee prior, subject to regulations governing the payment of monetary benefits.

From April 10, 2013, a disability rating in excess of 10 percent for shin splints, left tibia, with degenerative changes of the left knee, is denied.

Prior to April 10, 2013, a 10 percent rating is granted for shin splints, right tibia, with degenerative changes of the right knee, subject to regulations governing the payment of monetary benefits.  

From April 10, 2013, a disability rating in excess of 10 percent for shin splints, right tibia, with degenerative changes of the right knee is denied. 

Service connection for renal cell carcinoma is granted. 


REMAND

At the Board hearing, the Veteran's representative asserted that the Veteran's heart murmur could be related to his kidney disability.  See Hearing Tr. at 18.  The Veteran had a VA examination in July 2014.  The examiner diagnosed left ventricular hypertrophy and dilatation of atrium and opined that those disabilities are not related to service.  

In light of the grant of service connection for renal cell carcinoma in this decision, a remand is warranted to obtain an addendum opinion from the VA examiner addressing whether the diagnosed disabilities are either proximately due to, or aggravated by, his service-connected renal cell carcinoma.



Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran a VCAA letter notifying him of the information and evidence necessary to substantiate his claim for service connection for a heart disability on a secondary basis.

2.  Request an addendum opinion from the July 2014 examiner for heart disorders.  The VA examiner is requested to review the claims file. The examination report should indicate that the claims file was reviewed.  The examiner should address the following questions:

a) Whether a current heart disability, to include left ventricular hypertrophy and dilatation of atrium, diagnosed on VA examination, is at least as likely as not proximately due to service-connected renal cell carcinoma. 

 b) Whether a current heart disability, to include left ventricular hypertrophy and dilatation of atrium, is at least as likely as not aggravated (permanently worsened) by service-connected renal cell carcinoma. 

The rationale for all opinions must be provided.  If an opinion cannot be provided without resort to speculation, it must be noted in the examination report, and a rationale provided for that conclusion.

3.  In the event that the July 2014 VA examiner is not available, obtain a medical opinion from another qualified examiner that addresses the inquiries set forth above.
4.  Following completion of the requested development, readjudicate the claim.  If the claim remains denied, provide a supplemental statement of the case to the Veteran and her representative, and allow them an opportunity to respond.  The case should then be returned to the Board.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


